450 F.2d 1144
Hiristo Elias NACI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2180 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1971.

Hiristo Elias Naci, pro se.
Julie Cooper, and Gary Eldredge, assisted by The Legal Assistance to Inmates Clinic, University of Missouri at Kansas City, School of Law, Kansas City, Mo., on the brief, for petitioner-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  See Smedberg v. United States, 5th Cir., 1971, 448 F.2d 401.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al, 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966